


Exhibit 10.19

 

FIRST AMENDMENT TO THE OXFORD INDUSTRIES, INC.

DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED EFFECTIVE SEPTEMBER 1, 2010

 

WHEREAS, Oxford Industries, Inc. (“Oxford”) sponsors the Oxford Industries, Inc.
Deferred Compensation Plan, as amended and restated effective September 1, 2010
(the “Plan”);

 

WHEREAS, pursuant to Section 9.1 of the Plan, the Board of Directors of Oxford
(the “Board”) has the authority to amend the Plan; and

 

WHEREAS, Oxford desires to amend the Plan to modify the rate of employer
matching contributions available under the Plan.

 

NOW THEREFORE, Oxford, pursuant to the approval of the Board, hereby amends the
Plan as follows effective as of January 1, 2011:

 

1.             Article III.  MATCHING CONTRIBUTIONS, is hereby amended to read
as follows:

 

Unless otherwise determined by the Committee, Oxford shall credit the Account of
each Eligible Employee who elects to defer the Minimum Deferral Amount for a
Plan Year with a Matching Contribution equal to 4% of his or her Excess
Compensation for such Plan Year.

 

IN WITNESS WHEREOF, the Board has caused this First Amendment to the Plan to be
executed on the date set forth below.

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

By:

/s/ Thomas C. Chubb III

 

Name:

Thomas C. Chubb III

 

Title:

President

 

 

 

 

Date:

November 15, 2010

 

--------------------------------------------------------------------------------
